Citation Nr: 1813434	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an initial compensable rating for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel





INTRODUCTION

The Veteran had active naval service from January 1972 to December 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
The issue of entitlement to an initial compensable rating for a left knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a right knee disability, diagnosed as torn meniscus and right knee arthritis, which is etiologically related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met. 38 U.S.C. §§ 1101, 1112, 1113, 1131 (2012), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has a right knee disability that is related to his active service.  Specifically, the Veteran reported that he initially injured his right knee during an automobile accident where he hit his knee on the dashboard.  He reported that he has had knee pain ever since that time.

Service treatment records (STRs) show that the Veteran was in an automobile accident in June 1972.  He reported to medical with complaints of hitting both knees on the dashboard.  The examiner diagnosed knee contusion and abrasion. In March 1988, the Veteran noted frequent joint pain. In August 1985, the Veteran complained of a right knee injury.

Post-service medical records show that the Veteran had consistent complaints of right knee pain following his separation from active service.  In 2004, he was afforded a magnetic resonance imaging scan (MRI) of his right knee which revealed a torn meniscus. He has undergone subsequent surgical procedures to the right knee and has continued to experience right knee pain.  

In June 2011, the Veteran was afforded a VA examination of his right knee.  At that time, the Veteran reported injuring his right knee during active service and continuing to experience right knee pain since active service.  X-rays of the right knee were not completed at that time.  The examiner diagnosed residuals of a right knee medial meniscus tear, status post arthroscopy.  The examiner opined that the Veteran's right knee disability was less likely as not caused by or a result of active service.  In this regard, the examiner noted that while there was documentation of the Veteran's reported in-service injury during an automobile accident, there was no further documentation of complaints for the right knee while the Veteran was in active service and so, the onset of the Veteran's current right knee disability was after his separation from active service.  The examiner also opined that there was no objective evidence that the Veteran's left knee disability caused or aggravated his right knee disability.  The examiner did not provide an additional rationale for that conclusion.  

The Board finds the June 2011 VA medical opinion to be inadequate for adjudication purposes.  In this regard, the examiner failed to consider the Veteran's lay statements regarding the continuity of his right knee pain.  Additionally, the examiner relied on the absence of treatment in service, but failed to recognize reports of joint pain and right knee injury that were noted in the STRs. As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Additional post-service medical records show that the Veteran was diagnosed with right knee arthritis by his VA Medical Center treatment provider in June 2014.  

The Board notes that for certain chronic diseases, set forth in 38 C.F.R. § 3.309 (a), such as arthritis, continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. §§ 3.303 (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Furthermore, lay evidence can be sufficient and competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran is competent to identify right knee pain and report that his symptoms began in service and have continued since that time.  The Board finds that the Veteran's lay statements regarding his right knee pain while in service, and since, are credible and are supported by the other evidence of record.  While he is not competent to establish a diagnosis of arthritis, as that requires medical imaging, his statements of continuity of symptoms are sufficient to establish a link between his current diagnosis of right knee arthritis and his in-service injury. Arthritis is a chronic disease, and the Veteran has provided competent and credible lay testimony of a continuity of symptomatology of right knee pain. 

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise. Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for a back disability is warranted. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is granted.
REMAND

The Board finds that additional development is needed before the Veteran's claim for entitlement to an initial compensable rating for a left knee disability is decided. 

A VA examination of the Veteran's left knee was last conducted in June 2011. VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).

The Board has reviewed the June 2011 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia. 
Specifically, the June 2011 VA examination report does not report whether there was pain in weight-bearing and nonweight-bearing motion. Therefore, the Board finds that further examination is necessary. 

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  
 
2. Then, schedule the Veteran for a VA examination to determine the current severity of his left knee disability. All indicated tests and studies must be performed. The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups. The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other development found to be warranted.  

4.  Then, readjudicate the issue on appeal. If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow for appropriate time for response. Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


